IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        PINE BLUFF DIVISION


JUSTIN RAMON PHILLIPS                                                PETITIONER

V.                         CASE NO. 5:16-CV-092-JM-JTK

WENDY KELLEY, Director,
Arkansas Department of Correction                                  RESPONDENT



                              AMENDED JUDGMENT

        Pursuant to the Order entered in this case on this date, IT IS CONSIDERED,

ORDERED and ADJUDGED that the Petition for Writ of Habeas Corpus is DISMISSED

with prejudice, and the relief prayed for is DENIED.

        IT IS SO ADJUDGED this 5th day of March, 2019, nunc pro tunc to January 8,

2019.



                                         UNITED STATES DISTRICT JUDGE
